Title: From George Washington to Colonel John Neilson, 26 June 1778
From: Washington, George
To: Neilson, John


                    
                        Sir.
                        Head Quarters Cranbury [N.J.] 26th June 1778.
                    
                    I have received your favor of this date and thank you for the intelligence contained in it—various and uncertain information relat⟨ive⟩ to the enemy’s movements, has made it diffi⟨cult⟩ to determine the part to be taken by this army—I shall rely upon you to advise me constantly of their situation—it is essential for me to know where they encamp each night, and the extent of their encampment—at what hour they march—the length of their line—their halting places—in fine every minute particular that may assist me in forming my plans—above all a frequency of distinct intelligence—whether the enemy change their position or remain stationary, will be of the greatest importance to me.
                    With respect to your own operations, if you find it impracticable to gain the enemy⟨s⟩ front as was intended—the next best thing is to fall on one of their flanks or rear as opportunity may offer and give all the annoyance in your power—The Monmouthshire mili⟨tia⟩ may be of very great service by attaching themselves to one of the continental detachments that are near the enemy—it will be best for them to cooperate with that, which they can most readily join. I am Sir Your most obedt Se⟨rvt⟩
                    
                        Go: Washington
                    
                